Title: To George Washington from Major General Benjamin Lincoln, 24 May 1777
From: Lincoln, Benjamin
To: Washington, George



Dear General
Bound brook [N.J.] May 24 77

A number of Colo. Brodheads men, 8th Pennsylvana regiment, were some time since tried for desertion—Your Excellency was induced from the disordered state of that regiment to suspend the execution of the several sentences untill a court of enquiry could ascerta[i]n the real cause of such disorder no court hath set & from the long confinment of the men they have lost their healths & are become very sickly—The Judge advocate Gen. knows fully the state of the men & can give your Excellency every information. I am.
I was honoured with your Excellences favor of the 21, the last evening the strictest attention shall be paid to several matters therein recommended.
